Citation Nr: 1422706	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-21 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Hinton, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1972 to November 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2009 of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina.

In December 2011 the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  In March 2012 the Board notified the Veteran that the Board was unable to produce a written transcript of the hearing and offered the Veteran the opportunity to testify at another hearing pursuant to 38 C.F.R. § 20.717.  In April 2012 the Veteran declined the offer. 

In accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, in March 2014 the Board obtained a medical expert opinion from the Veterans Health Administration (VHA). 


FINDING OF FACT

Sleep apnea had onset in service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303 (2013).





The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and to assist a claimant in substantiating a claim for VA benefits.  As the Board is granting the claim, VCAA compliance need not be addressed.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  

To establish direct service connection, the evidence must show: (1) a current disability; (2) an in-service incurrence of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).




Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Evidence

The service treatment records do not contain any complaint, finding, history, treatment, or diagnosis of sleep apnea.  The records do show that the Veteran reported complaints of headaches, chest pain, nocturia, syncope, cyanosis, amnesia, and high blood pressure.

After service VA records in March 2009 show that the Veteran complained of heavy snoring, daytime fatigue, but not witnessed apnea.  


In April 2009 after a sleep study, the diagnosis was obstructive sleep apnea, hypopnea syndrome.  In May 2009, history included heavy snoring, obesity, and hypertension. 

In a statement in December 2009, the Veteran's spouse stated that since they were married in August 1977, the Veteran had always had symptoms of snoring and breathing that would stop temporarily in his sleep.  

On VA examination in March 2010, the VA examiner stated that whether sleep apnea was likely related to service could not be resolved without resorting to speculation, but the evidence was against the Veteran in the fact that greater than 30 years passed without seeking medical intervention.

In March 2014 the Board obtained opinion from a VHA expert, a physician who is the Chief of Pulmonary and Medicine Service of the Veterans Health Care System.  After a review of the Veteran's history and medical records, the VHA expert expressed the opinion that it was more than likely (probability greater than 50 percent) that the Veteran's sleep apnea had onset in service. 

Analysis 

To establish entitlement to VA disability compensation, that is, service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence of a disease or injury or event, resulting in disease or injury; and (3) a causal relationship between the present disability and the disease or injury or event, resulting in disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden, 381 F.3d at 1167. 

The evidence on file establishes that there is a present disability of obstructive sleep apnea. 






The Veteran is competent to describe and has described symptoms in service associated with the obstructive sleep apnea.  
  
The last element necessary to establish service connection is a causal relationship between the present disability of sleep apnea and service, the "nexus" requirement.  

The key medical evidence in favor the claim consists of the opinion of the VHA expert who stated that it is more than likely (probability greater than 50 percent) that sleep apnea had onset in service.  The VHA expert's opinion was consistent with the evidence on file, and there is no probative evidence directly contradicting it.  

The only other medical evidence addressing a nexus to service was the VA examiner, who provided conflicting opinions, first stating that it would be speculative to render an opinion and then stating that the evidence was against the Veteran.    

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion rendered in the opinion.  
Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008). 

Given the internal inconsistencies in the opinion of the VA examiner, the Board finds that the opinion has no probative value.  The Board finds that the opinion of the VHA expert is persuasive evidence in favor of the claim. 







As the three elements of direct service connection have been established, the Veteran prevails.  And the Board need not address further the lay evidence or other theories of entitlement. 


ORDER

Service connection for sleep apnea is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


